EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In paragraph 0001, “continuation of U.S. Non-Provisional Patent Application No. 15/695,850, filed September 5, 2019,” has been corrected to -- continuation of U.S. Non-Provisional Patent Application No. 15/695,850, filed September 5, 2019, which issued as U.S. Patent No. 10,349,463 on July 9, 2019, --.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
First, Examiner has reviewed Applicant’s remarks on pages 6-10, filed 5/12/2021, regarding the Notice of Non-Responsive Amendment, and they are persuasive.  Examiner 
Second, the amended claims are no longer subject to obviousness-type double patenting and the previous rejection of the claims under non-statutory obviousness-type double patenting has been withdrawn.  
Third, the amended claims overcome the previous claim objections, which have therefore been withdrawn.  
Fourth, the amended claims also overcome the rejection of claims 5-8 under 35 U.S.C. 112.  The 112 rejection has therefore been withdrawn.  
Finally, the prior art of record does not disclose or render obvious all limitations in amended claims 1 and 5.  Specifically, the prior art of record does not disclose or render obvious the limitations of “on condition that the configuration associated with the second SRB can be successfully applied, transmitting a RRC reconfiguration complete message associated with the second SRB via the first SRB or the second SRB, wherein the RRC reconfiguration complete message is transmitted via the first SRB on condition that the RRC reconfiguration message is received via the first SRB; and wherein the RRC reconfiguration complete message is transmitted via the second SRB on condition that the RRC reconfiguration message is received via the second SRB” in combination with all other claim limitations.  Therefore, claims 1 and 5 are allowable over the prior art of record.  
Claims 3, 4, and 9-22 depend from one of the above independent claims and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 31, 2021